      Case: 3:15-cv-00082-bbc Document #: 141 Filed: 01/16/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


LEWIS, J.,
individually and on behalf of
all others similarly situated,
                                                            Case No. 15-cv-082
                           Plaintiff,
      vs.

EPIC SYSTEMS CORPORATION,

                           Defendant.


                       MOTION TO WITHDRAW CONSENT


      PLEASE BE ON NOTICE that Plaintiff hereby moves to withdraw the

consent to join this action previously filed by Jon Erik Haines. (Dkt. # 123.)




      Respectfully submitted this 16th day of January, 2019.


                                        By: /s/David C. Zoeller
                                        HAWKS QUINDEL, S.C.
                                        David C. Zoeller, State Bar No. 1052017
                                        Email: dzoeller@hq-law.com
                                        William E. Parsons, State Bar No. 1048594
                                        Email: wparsons@hq-law.com
                                        Caitlin M. Madden, State Bar No. 1089238
                                        Email: cmadden@hq-law.com
                                        Post Office Box 2155
                                        Madison, Wisconsin 53701-2155
                                        Telephone: 608-257-0040
                                        Facsimile: 608-256-0236
Case: 3:15-cv-00082-bbc Document #: 141 Filed: 01/16/19 Page 2 of 2



                              HABUSH HABUSH & ROTTIER S.C.
                              Daniel A. Rottier, State Bar No. 1016998
                              Email: rottier@habush.com
                              Robert L. Habush, State Bar No. 1008419
                              Email: rhabush@habush.com
                              Jason Knutson, State Bar No. 1035801
                              Email: jknutson@habush.com
                              150 East Gilman St., Suite 2000
                              Madison, Wisconsin 53703
                              Telephone: 608-255-6663
                              Facsimile: 608-255-0745




                                2
